Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
 	Claims 1-6, 8 and 10-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining in claim 18 “An electronic device comprising: a housing; a speaker in the housing; an inductor that forms a voice coil of the speaker; and wireless circuitry that is configured to receive wireless signals using the inductor” nor where the inductor component is a speaker or vibrator” and claim 10 “A wearable electronic device configured to be coupled to a strap, the wearable electronic device comprising: a housing having first and second sides, wherein the first side is configured to be coupled to a first end of the strap and the second side is configured to be coupled to a second end of the strap; a touch screen display in the housing; a battery in the housing; an inductor in the housing; wireless communications circuitry that is configured to transmit and receive wireless communication signals using the inductor; and wireless charging circuitry that is configured to receive wireless charging signals to charge the battery using 4the inductor.”
 	Examiner has found prior art in the same field of endeavor in Kim and Walley (see prosecution history). 
 	The system of Kim and Walley do not teach “an inductor that forms a voice coil of the speaker; and wireless circuitry that is configured to receive wireless signals using the inductor”  nor “a touch screen display in the housing; a battery in the housing; an inductor in the housing; wireless communications circuitry that is configured to transmit and receive wireless communication signals using the inductor; and wireless charging circuitry that is configured to receive wireless charging signals to charge the battery using 4the inductor.” Kim fails to show or suggest the use of a "touch screen display," as recited in claim 10 as presently amended. Instead, Kim is directed to a "folder-type terminal" that has a keypad (see paragraphs 5-8 and 45-46). In particular, Kim's design is focused on ensuring that the unit is folded in a way that the keypad is not interfered with when the device is closed (paragraphs 8 and 45-46). Although Kim shows two displays, neither first display device 121 nor second display device 125 is disclosed to be a touch screen display, as first display device 121 is interacted with using keypad 111 (paragraph 30), and second display device 125 is designed to only show information and not input (paragraph 32). Walley fails to disclose a display and fails to make up for the deficiencies of Kim
 	Furthermore, claims 7-9, 11-14 and 18-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648